I am unable to concur with my associates in the opinion adopted by them in this cause.
The record shows that a grand jury, pursuant to section 2407, C. O. S. 1921, presented to the district court of Kingfisher county an accusation for the removal from office of R.F. Shutler, county attorney of Kingfisher county, and that, pursuant to the authority of section 2406, C. O. S. 1921, the Honorable James B. Cullison, district judge, made an order appointing Harry C. Brownlee, a practicing attorney in Kingfisher county, as the prosecuting officer to present said accusation, thereby authorizing and requiring him to conduct the proceedings against Mr. Shutler.
He performed that service in obedience to his oath as an attorney and officer of that court and, in the performance thereof, expended money for expenses in the sum of $93.76, which amount was approved by the jury and which was included in the judgment in his favor against the county. He alleged that for his services therein he was entitled to reasonable compensation and that a reasonable amount therefor was $750. His testimony was supported by that of other reputable attorneys.
At the trial of the action for recovery of compensation the board of county commissioners, acting through the county attorney, put Mr. Shutler on the witness stand and he testified that he was familiar with attorney fees allowed in cases generally; that he had personal knowledge of practically all the work the plaintiff in the case had done in presenting the accusation; that the plaintiff did a lot of work unnecessarily; that the brief prepared by the plaintiff went over practically all of the counts in the accusation, which the witness thought was absolutely unnecessary, and that "The work Mr. Brownlee done compared with the work I done and I think I did as much as he did and I would have been tickled to death if I had got $250 for it, and I have tried cases where I didn't get to exceed $200 and spent four and five days in the trial of them." He did not think that the prosecution was beneficial and that in the brief *Page 282 
filed by the plaintiff "he would take up one of the counts where there wasn't any evidence to support it at all and would go into it at length and would cite a lot of cases that didn't bear on the case any more than Christmas does on summer time, and his whole brief was inapplicable, and there was four or five times as much typewriting as a lawyer would ordinarily have to do in any ordinary case of this kind."
In my opinion the record clearly shows that the plaintiff was deprived of that fair trial to which he was entitled. He is entitled to reasonable compensation for his services. It was not his duty to secure a conviction of Mr. Shutler, unless the evidence warranted a conviction, and it was his duty only to assemble the evidence and present it to the proper tribunal to take all necessary steps to see that a conviction was had, if the evidence would justify a conviction.
To permit the one prosecuted to take the witness stand and testify that his prosecution was unnecessary, in my opinion, is a perversion of justice. The question as to whether or not the prosecution was necessary was foreclosed by the final order of the district court appointing the plaintiff to prosecute the accusation and directing him to do so. From that time on there was no question in the cause as to whether or not the prosecution was necessary. A jury might well consider that an attorney appointed to prosecute an accusation against a county attorney had conferred no benefit whatever on the county and thus defeat the right of a public prosecutor to compensation for his services rendered.
In my opinion this cause should have been tried on the theory hereinabove announced and that for the action of the defendant in permitting Mr. Shutler to conduct himself in this case, as this record shows he conducted himself, the cause should be reversed for a new trial.
Note. — See under (2) 2 Rawle C. L. p. 194, 202; R. C. L. Perm. Supp. p. 368, 376.